Exhibit 10.1

LIMITED WAIVER

TO

LOAN AND SECURITY AGREEMENT

This LIMITED WAIVER TO LOAN AND SECURITY AGREEMENT (this “Limited Waiver”) is
entered into this      1st      day of February, 2011, by and between OPENWAVE
SYSTEMS INC., a Delaware corporation (“Borrower”), and SILICON VALLEY BANK
(“Bank”). Capitalized terms used herein without definition shall have the same
meanings given in the Loan Agreement (as defined below).

RECITALS

A. Borrower and Bank have entered into that certain Loan and Security Agreement
dated as of January 23, 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower is currently in default of the Loan Agreement for failing to comply
with the covenant set forth in Section 6.7(b) (Minimum EBITDA) thereto for the
fiscal quarter ending on December 31, 2010 (the “Existing Default”).

D. Borrower desires that Bank waive the Existing Default upon the terms and
conditions more fully set forth herein. Subject to the representations and
warranties of Borrower herein and upon the terms and conditions set forth in
this Limited Waiver, Bank is willing to provide the limited waiver specified
herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Limited Waiver to Loan Agreement. Bank hereby agrees, subject to the terms
and conditions of Sections 3 and 5 hereof, to waive the Existing Default,
including without limitation, enforcement of its remedies with respect to any
such Existing Default.

2. Limitation of Limited Waiver.

2.1. The limited waiver set forth in Section 1, above, is effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or other modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.

2.2. This Limited Waiver shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.



--------------------------------------------------------------------------------

3. Representations and Warranties. To induce Bank to enter into this Limited
Waiver, Borrower hereby represents and warrants to Bank as follows:

3.1. Immediately after giving effect to this Limited Waiver (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default (which has not been waived) has occurred and is continuing;

3.2. Borrower has the power and authority to execute and deliver this Limited
Waiver and to perform its obligations under the Loan Agreement;

3.3. The organizational documents of Borrower remain true, accurate and complete
and have not been amended, supplemented or restated and are and continue to be
in full force and effect;

3.4. The execution and delivery by Borrower of this Limited Waiver and the
performance by Borrower of the obligations under the Loan Agreement have been
duly authorized;

3.5. The execution and delivery by Borrower of this Limited Waiver and the
performance by Borrower of the obligations under the Loan Agreement do not and
will not contravene (a) any law or regulation binding on or affecting Borrower,
(b) any contractual restriction with a Person binding on Borrower, (c) any
order, judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;

3.6. The execution and delivery by Borrower of this Limited Waiver and the
performance by Borrower of the obligations under the Loan Agreement do not
require any order, consent, approval, license, authorization or validation of,
or filing, recording or registration with, or exemption by any governmental or
public body or authority, or subdivision thereof, binding on Borrower, except as
already has been obtained or made; and

3.7. This Limited Waiver has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

4. Counterparts. This Limited Waiver may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

5. Effectiveness. This Limited Waiver shall be deemed effective upon (a) the due
execution and delivery of this Limited Waiver by each party hereto and delivery
of same to Bank, and (b) payment by Borrower of a waiver fee in the amount of
$1,000 and all Bank Expenses (including all reasonable attorneys’ fees and
reasonable expenses) incurred through the date of this Amendment.



--------------------------------------------------------------------------------

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Limited Waiver to be
duly executed and delivered as of the date first written above.

 

OPENWAVE SYSTEMS INC., a Delaware corporation By:  

/s/ Anne Brennan

  Name: Anne Brennan   Title: Chief Financial Officer SILICON VALLEY BANK, a
California banking corporation By:  

/s/ Justin Mauch

 

Name: Justin Mauch

Title: Relationship Manager